

	

		II

		109th CONGRESS

		2d Session

		S. 2311

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Ms. Collins introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a demonstration project to develop a

		  national network of economically sustainable transportation providers and

		  qualified transportation providers, to provide transportation services to older

		  individuals, and individuals who are blind, and for other purposes.

		  

	

	

		1.Short

			 titleThis Act may be cited as

			 the Older Americans Sustainable

			 Mobility Act of 2006.

		2.FindingsCongress finds the following:

			(1)The population of

			 the United States is aging in greater numbers than ever before in the Nation's

			 history.

			(2)Dignified and

			 sustainable mobility is essential for the health, safety, and quality of life

			 of older individuals, their families, their communities, and the Nation.

			(3)Older individuals

			 who rely on the private automobile for transportation need an acceptable

			 alternative to driving so they may safely transition from driving without

			 unduly compromising their independence, quality of life, and activity in the

			 community.

			(4)Many older

			 individuals have special, age-related conditions, such as dementia and frailty,

			 that special transportation alternatives must effectively address.

			(5)Many older

			 individuals live in rural and suburban areas that lack the density for

			 traditional mass transit, and more than half of all people age 65 or older live

			 in communities with no public transportation.

			(6)The cost of

			 addressing the transportation needs of older individuals is outstripping the

			 public resources available, and that cost will only increase in the next 30

			 years as the Nation's population ages.

			(7)Programs that

			 provide increased mobility for older individuals will promote economic growth

			 and development by moderating health care expenses, supporting family

			 caregivers, promoting volunteerism, fostering civic engagement, and enriching

			 community well-being through the participation of the Nation's most experienced

			 citizens.

			(8)Models exist by

			 which private nonprofit organizations can provide economically sustainable,

			 consumer-oriented senior transportation alternatives, that address the

			 transportation needs of older individuals.

			(9)Those models can

			 be used to supplement, but not displace, public transportation, and can also be

			 successfully replicated in communities where public transportation is

			 unavailable.

			(10)It is

			 appropriate for the Federal Government to accelerate the availability of

			 transportation alternatives for older individuals through those models, and to

			 test the viability of constructing a nationwide network based on them.

			3.PurposeThe purpose of this Act is to establish a

			 demonstration project to develop a national network of economically sustainable

			 transportation providers and qualified transportation providers, to provide

			 transportation services to older individuals, and individuals who are blind, in

			 urban, suburban, and rural settings.

		4.DefinitionsIn this Act:

			(1)Economically

			 sustainable transportation providerThe term economically

			 sustainable transportation provider means a nonprofit provider of

			 transportation services that—

				(A)submits to the

			 Secretary and obtains approval of a plan demonstrating that the provider is

			 capable of providing economically sustainable transportation services through

			 the National Network;

				(B)on receiving a

			 grant under section 6, connects to the National Network and provides

			 economically sustainable transportation services through the National Network

			 in accordance with this Act; and

				(C)on receiving a

			 grant under section 7, provides economically sustainable transportation

			 services through the National Network in accordance with this Act.

				(2)Economically

			 sustainable transportation servicesThe term economically

			 sustainable transportation services means demand-responsive

			 transportation services that are provided—

				(A)by

			 automobile;

				(B)to qualified

			 individuals and qualified passengers;

				(C)24 hours a day, 7

			 days a week;

				(D)by a combination

			 of volunteer and paid drivers; and

				(E)(i)for a period of not

			 more than 5 fiscal years by a provider who is receiving Federal financial

			 assistance under this Act; and

					(ii)after such period, by that

			 provider without receiving Federal or other public financial assistance for the

			 services.

					(3)National

			 networkThe term National Network means a network

			 of economically sustainable transportation providers and qualified

			 transportation providers that provides transportation services to qualified

			 individuals and qualified passengers.

			(4)Qualified

			 individualThe term qualified individual means an

			 individual who is—

				(A)an older

			 individual, as defined in section 102 of the Older Americans Act of 1965 (42

			 U.S.C. 3002); or

				(B)an individual who

			 is blind, within the meaning of the Rehabilitation Act of 1973 (29 U.S.C. 701

			 et seq.), an individual who has significant visual impairment described in

			 section 751 of the Rehabilitation Act of 1973 (29 U.S.C. 796j), or an

			 individual who is eligible for benefits under title II or XVI of the Social

			 Security Act (42 U.S.C. 401 et seq., 1381 et seq.) on the basis of

			 blindness.

				(5)Qualified

			 passengerThe term qualified passenger means an

			 individual who is authorized by a qualified individual to receive

			 transportation services paid for in part or in whole through the qualified

			 transportation account of the qualified individual.

			(6)Qualified

			 transportation accountThe term qualified transportation

			 account means an account established for a qualified individual for the

			 purpose of acquiring transportation services from an economically sustainable

			 transportation provider or a qualified transportation provider.

			(7)Qualified

			 transportation providerThe term qualified transportation

			 provider means a nonprofit, public, or licensed private transportation

			 provider that—

				(A)submits to the

			 Secretary and obtains approval of a plan demonstrating that the provider is

			 capable of providing transportation services through the National Network;

			 and

				(B)on receiving a

			 grant under section 6, connects to the National Network and provides

			 transportation services through the National Network in accordance with this

			 Act.

				(8)SecretaryThe

			 term Secretary means the Secretary of Health and Human Services,

			 acting through the Assistant Secretary for Aging.

			(9)Transportation

			 servicesThe term transportation services means

			 transportation of a passenger or a group of passengers, along with the

			 incidental goods or luggage of a passenger described in this paragraph.

			5.Demonstration

			 project

			(a)EstablishmentThe Secretary shall establish and carry out

			 a demonstration project to enable qualified individuals and qualified

			 passengers to obtain economically sustainable transportation services from

			 economically sustainable transportation providers and transportation services

			 from qualified transportation providers.

			(b)Contract or

			 agreementIn carrying out the

			 demonstration project, the Secretary shall enter into a contract or a

			 cooperative agreement with an eligible entity to provide recommendations to the

			 Secretary on appropriate requirements and other provisions for, and

			 administration of, the demonstration project.

			(c)Eligible

			 entityTo be eligible to

			 enter into a contract or agreement under subsection (b), an organization shall

			 be a private nonprofit organization with experience in replicating models for

			 economically sustainable transportation services.

			(d)ActivitiesAn entity that enters into a contract or

			 agreement under this section shall—

				(1)provide technical assistance and support to

			 the Secretary for the administration of the demonstration project;

				(2)provide recommendations to the Secretary

			 about the establishment of, and requirements for, the National Network,

			 including requirements concerning locations where transportation services will

			 be provided through the network;

				(3)provide

			 recommendations to the Secretary for provisions for the establishment of

			 qualified transportation accounts for the transportation services, including

			 provisions that such an account—

					(A)may be funded

			 with credits or funds equal to the value of a vehicle traded to an economically

			 sustainable transportation provider by, or on behalf of, a qualified

			 individual, or by other means;

					(B)shall be used

			 only to provide transportation services to the qualified individual or a

			 qualified passenger of the qualified individual;

					(C)shall have a

			 designated beneficiary; and

					(D)shall be

			 transferable to an individual other than the qualified individual;

					(4)provide

			 recommendations to the Secretary for provisions for the use of the qualified

			 transportation accounts, including the manner in which—

					(A)an economically

			 sustainable transportation provider or a qualified transportation provider may

			 debit such an account in exchange for providing transportation services to a

			 qualified individual or qualified passenger;

					(B)the account may

			 be terminated; and

					(C)the credits or

			 funds in the account may be exchanged or withdrawn;

					(5)provide

			 recommendations to the Secretary regarding requirements for, and the

			 administration of, the national network connection grant program described in

			 section 6; and

				(6)provide

			 recommendations to the Secretary regarding requirements for, and the

			 administration of, the matching grant program described in section 7.

				(e)ProvisionsAfter

			 receiving the recommendations described in subsection (d), the Secretary shall

			 establish the requirements and other provisions described in subsection

			 (d).

			(f)Copyrights and

			 trademarksNothing in this Act shall affect the rights of the

			 eligible entity under the copyright or trademark laws of the United States.

			 Nothing in this Act shall require the disclosure of information to which

			 Federal law relating to trade secrets (including section 552(b)(4) of title 5,

			 United States Code) applies. In entering into a contract or cooperative

			 agreement under this section, the Secretary shall not establish any conditions

			 that affect such rights or require such disclosure.

			(g)Incentive for

			 vehicles traded to economically sustainable transportation

			 providersFor purposes of the Internal Revenue Code of 1986,

			 there shall be allowed as a credit against income tax of any qualified

			 individual under chapter 1 of such Code for any taxable year, an amount equal

			 to 30 percent of the value of transportation services allocated to a qualified

			 transportation account of such qualified individual in exchange for the

			 transfer of any motor vehicle by such qualified individual to an economically

			 sustainable transportation provider during such taxable year. Such credit shall

			 be treated as a credit under subpart A of part IV of subchapter A of such

			 chapter.

			6.National network

			 connection grant program

			(a)GrantsIn carrying out the demonstration project,

			 the Secretary shall make grants to economically sustainable transportation

			 providers and qualified transportation providers to pay for the Federal share

			 of the costs of acquiring and using technology to connect to the National

			 Network.

			(b)AmountThe

			 Secretary shall make a grant under this section in an amount of not more than

			 $25,000.

			(c)ApplicationTo be eligible to receive a grant under

			 this section, a provider shall submit an application to the Secretary at such

			 time, in such manner, and containing such information as the Secretary may

			 require.

			(d)Federal

			 shareThe Federal share of the costs described in subsection (a)

			 shall be 50 percent. The provider shall provide the non-Federal share of the

			 costs in cash or in kind, fairly evaluated, including plant, equipment, or

			 services, except that not more than 10 percent of the costs may be provided in

			 kind.

			7.Matching grant

			 program

			(a)GrantsIn carrying out the demonstration project,

			 the Secretary shall make grants to economically sustainable transportation

			 providers to pay for the Federal share of the costs of participating in, and

			 providing economically sustainable transportation services through, the

			 National Network (other than the costs described in section 6(a)).

			(b)ApplicationTo be eligible to receive a grant under

			 this section, a provider shall submit an application to the Secretary at such

			 time, in such manner, and containing such information as the Secretary may

			 require.

			(c)Federal

			 shareThe Federal share of the costs described in subsection (a)

			 shall be 50 percent. The provider shall provide the non-Federal share of the

			 costs in cash or in kind, fairly evaluated, including plant, equipment, or

			 services, except that not more than 10 percent of the costs may be provided in

			 kind. The non-Federal share of the costs provided in cash shall be provided

			 through passenger fares, including fares from qualified transportation

			 accounts, and public funds or private contributions from the community in which

			 the provider is located.

			8.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act $25,000,000 for the period

			 of fiscal years 2007 through 2011.

		9.TerminationThis Act ceases to be effective 5 years

			 after the date of enactment of this Act.

		

